                       UNITED STATES DISTRICT COURT
                          DISTRICT OF SOUTH DAKOTA
                                 WESTERN DIVISION



UNITED STATES OF AMERICA,                              CR. 19-50067-JLV

                    Plaintiff,

      vs.                                                    ORDER
JAMI WALKING BULL, a/k/a
JAIME WALKING BULL, a/k/a
JAMIE WALKING BULL,
                    Defendant.


      A grand jury indicted defendant Jaime Walking Bull for the offense of

possession of a firearm by a prohibited person in violation of 18 U.S.C.

§§ 922(g)(1) and 924(a)(2). (Docket 1). Mr. Walking Bull filed a pro se motion

to dismiss the indictment on the basis of vagueness, 18 U.S.C. § 921(a)(20),

United States v. Dahms, 938 F.2d 131 (9th Cir. 1991) and for the indictment’s

failure to comply with the mandate of Rehaif v. United States.1 (Dockets 29,

30 & 36). Mr. Walking Bull claims at the time he “was arrested [he] did not

know [he] was a prohibited person, furthermore the Indictment is vague as it

does not inform [sic] why [he is] a prohibited person in violation of 922(g).”

(Docket 30). The government filed a legal memorandum in opposition to

defendant’s motions. (Docket 34).



      1In Rehaif, the Supreme Court held the government “must prove both
that the defendant knew he possessed a firearm and that he knew he belonged
to the relevant category of persons barred from possessing a firearm” under
18 U.S.C. § 922(g). Rehaif, ____ U.S. ____, 139 S. Ct. 2191, 2200 (2019).
         Ordinarily, because the defendant is represented by counsel, the court

would require that all motions must be made through his attorney. See

United States v. Stanko, 491 F.3d 408, 411 n.2 (8th Cir. 2007) (The court

declines to address pro se motions when defendant is represented by counsel);

United States v. Peck, 161 F.3d 1171, 1174 n.2 (8th Cir. 1998) (It is not the

court’s “practice to consider pro se briefs filed by parties represented by

counsel”). However, during an ex parte hearing with Mr. Walking Bull and his

attorney, Assistant Federal Public Defender Thomas Diggins, the court was

advised Attorney Diggins joined in his client’s motion but would not be filing

any supplemental briefing. The court ruled an exception to the general rule

would be made and the defendant’s pro se motions would be resolved.

         The indictment failed to comply with Rehaif and allege Mr. Walking Bull

knew he was a prohibited person because of a previous conviction of a crime

punishable by imprisonment for a term exceeding one year. (Docket 1). That

is, the indictment failed to allege Mr. Walking Bull knew he was a convicted

felon.

         The defect was corrected in a superseding indictment filed on August 20,

2019. (Docket 33). The superseding indictment alleges both that Mr.

Walking Bull had “been convicted of a crime punishable by imprisonment for a

term exceeding one year, and then knowing he had been convicted of a crime

punishable by imprisonment for a term exceeding one year,” possessed a




                                         2
firearm. (Docket 33). These allegations comport with Rehaif. Rehaif, 139 S.

Ct. at 2220.

      Following the filing of the superseding indictment, Mr. Walking Bull filed

a pro se motion to dismiss the superseding indictment and his reply to the

government’s objection. (Docket 37). Mr. Walking Bull alleges the

indictment, and now the superseding indictment, fail to comply with 18 U.S.C.

§ 921(a)(20). Id. at p. 2. Section 921(a)(20) specifically excludes from

consideration as a “crime punishable by imprisonment for a term exceeding

one year . . . any Federal or State offenses pertaining to antitrust violations,

unfair trade practices, restraints of trade, or other similar offenses relating to

the regulation of business practices, or . . . any State offense classified by the

laws of the State as a misdemeanor and punishable by a term of imprisonment

of two years or less.” 18 U.S.C. §§ 921(a)(20)(A) and (B). Mr. Walking Bull

asserts he qualifies under that section because his underlying conviction for

possession of a controlled substance was a “suspended imposition of sentence

. . . [with] 3 years probation.” (Docket 37 at p. 3). The government represents

Mr. Walking Bull’s underlying conviction is for “felony possession of a

controlled substance.” (Docket 34 at p. 4). That conviction would not qualify

as an exception under § 921(a)(20).

      Defendant alleges the indictment, and by inference the superseding

indictment, must be dismissed on the basis of Dahms. (Docket 29). The

court in Dahms held that a “federal felon-in-possession statute does not apply

                                         3
to a former felon who possesses a firearm he is allowed to possess under state

law.” United States v. Qualls, 172 F.3d 1136, 1138 (9th Cir. 1999). The rule

of Dahms was abrogated by Caron v. United States, 524 U.S. 308 (1998). “As

to the possession of weapons . . . , the Federal Government has an interest in a

single, national, protective policy, broader than required by state law.

[Caron’s] approach would undermine this protective purpose.” Id. at 316.

The en banc court in Qualls acknowledged the binding authority of the

Supreme Court. “We recognize today Caron’s binding interpretation of the

federal felon-in-possession statute[.]” Qualls, 172 F.3d at 1138. Mr. Walking

Bull’s argument is without merit.

      Mr. Walking Bull’s final argument is the superseding indictment is vague

as it “does not provide essential elements and facts” to permit him to “prepare a

defense . . . [assert] double jeopardy in a subsequent prosecution . . . [and] be

tried only upon [the] charges found by a grand jury.” (Docket 37 at p. 3).

      “As generally stated, the void-for-vagueness doctrine requires that a

penal statute define the criminal offense with sufficient definiteness that

ordinary people can understand what conduct is prohibited and in a manner

that does not encourage arbitrary and discriminatory enforcement.” Kolender

v. Lawson, 461 U.S. 352, 357 (1983). When, as in the case here, the

interpretation of a statute does not implicate First Amendment rights, the court

assesses the statute for vagueness only “as applied,” that is, “in light of the

specific facts of the case at hand and not with regard to the statute’s facial

                                         4
validity.” United States v. Rybicki, 354 F.3d 124, 129 (2d Cir. 2003) (citation

and internal quotation marks omitted). “[O]ne whose conduct is clearly

proscribed by the statute cannot successfully challenge it for vagueness.” Id.

(citation and internal quotation marks omitted); see also Woodis v. Westark

Cmt’y Coll., 160 F.3d 435, 439 (8th Cir. 1998) (finding party cannot maintain a

vagueness claim if he engaged in conduct clearly proscribed by the challenged

statute).

      If the court accepts as true the allegations in the superseding indictment

as it must, it is clear Mr. Walking Bull engaged in conduct proscribed by

§ 922(g)(1). See Boyce Motor Lines, Inc. v. United States, 342 U.S. 337, 343

n.16 (1952) (in reviewing a motion to dismiss, the court must accept as true

allegations within the indictment). The court finds § 922(g)(1) “contains a

clear and readily comprehensible statement of sufficient definiteness to allow

an ordinary person to understand the conduct it forbids and that the language

of [§ 922(g)(1)] does not lend itself to arbitrary or discriminatory enforcement.”

United States v. Nichols, 928 F. Supp. 302, 317 (S.D. N.Y. 1996); see also

United States v. Mallen, 843 F.2d 1096, 1102 (8th Cir. 1988) (“An indictment is

sufficient if it fairly informs the accused of the charges against him and allows

him to plead double jeopardy as a bar to a future prosecution.”).

      Based on the above analysis, it is

      ORDERED that defendant’s motions to dismiss (Dockets 29, 30 & 37) are

denied.

                                         5
      IT IS FURTHER ORDERED that Mr. Walking Bull shall not be permitted

to file any further pro se motions. All further motions on behalf of Mr. Walking

Bull must be filed through his attorney.

      IT IS FURTHER ORDERED that a scheduling order shall issue.

      Dated September 9, 2019.
                              BY THE COURT:

                              /s/ Jeffrey L. Viken
                              JEFFREY L. VIKEN
                              CHIEF JUDGE




                                       6
